Title: Thomas M. Randolph & Company to Thomas Jefferson, 12 March 1816
From: Thomas M. Randolph & Company,Randolph, Thomas Eston,Randolph, Thomas Mann
To: Jefferson, Thomas


            
              Dear Sir
               Shadwell Mill 12th March 1816
            
            Inclosed you will receive a statement of all the Flour deliver’d to you, by comparing it with the accounts furnish’d you, we believe you will find it correct—
            The mistake made with respect to 67 barrels sent down in May last, and which are still in Messrs Warwicks Lumber house, shall be arranged to your satisfaction so soon as either of us go to Richmond which will be in few days—We are with great respect
            
              Your mo: Obdt Servts
              Thos M. Randolph & Co
            
          